MEMORANDUM **
The facts and procedural history require no recitation, being familiar to the parties. The question is whether the juvenile court decision and its affirmation by the Oregon Court of Appeals issue-preclude plaintiff Blair from relitigating whether he sexually molested his son for if they do, this action is barred in its entirety. They do, unless they denied Blair a full and fair opportunity to litigate the issue in violation of due process. See 28 U.S.C. § 1738 (2000); Kremer v. Chemical Constr. Corp., 456 U.S. 461, 466, 480-82, 102 S.Ct. 1883, 72 L.Ed.2d 262 (1982); Allen v. McCurry, 449 U.S. 90, 100-01, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980); Nelson v. Emerald People’s Util. Dist., 318 Or. 99, 862 P.2d 1293, 1296-97 (1993).
Blair claims that he did not have a full and fair opportunity to litigate the issue of whether he molested his son because the suppression of material evidence by the defendants in the juvenile court, which he could not reasonably have found prior to the hearing, had a significant effect on the outcome of the litigation. Furthermore, he contends that the refusal of the juvenile court to consider certain critical evidence he proffered and the affirmance of this refusal without opinion by the Oregon Court of Appeals, denied him the procedural due process to which he was entitled. Finally, he contends that the evidence on which the juvenile court based its decision, namely, his son’s out-of court statements, was unreliable, and cannot support the deprivation of his liberty interest in custody of his son.
Inasmuch as the district court granted summary judgment we are exercising de novo review on this appeal. See Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994). After a careful review of this matter we have concluded that Blair has not advanced any reason for this court not to affirm the order of the district court, as the Oregon decisions were entitled to preclusive effect. In reaching our result we observe, although our result is not dependent on the point, that we believe that Blair could have *606sought to reopen the proceedings in the state courts on the basis of his newly discovered evidence but apparently made no effort to do so. See Or. R. Civ. P. 71B.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.